DETAILED ACTION
Claim Status
This Office Action is in response to the claims filed with RCE on 01/03/2022.
Claims 1-8, 11, 13, 15, 18, 20, 31-41 and 43-50 are pending and claims 9-10, 12, 14, 16-17, 19, 21-30 and 42 are been canceled.
Claims 1-8, 11, 13, 15, 18, 20, 31-41 and 43-50 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the rejection of claims under 35 U.S.C. 103, Applicant is of the opinion that the cited references fail to teach or suggest each and every feature of claim 1 as claim 1 recites “comparing the total number of plays to a counter; [and] upon determining that the total number of plays is below the counter, streaming the imported media items to stream players as a stream, wherein the stream players are associated with the plurality of users.” Applicant states that the Office Action relies on Grab, but Grab refer to a “count” of media content and not the number of plays.  Additionally, Applicant is of the opinion that claim 1 recites “adding a digital watermark to each of the media items; ... identifying a second media item that includes the digital watermark; and reporting streaming events to the respective owners of the plurality of media items, wherein the streaming events comprise one stream of one media item to the user, media items by the plurality of users, identification of the respective plurality of users, identification of the digital watermark with the second media item, and total number of stream events.” Hence, none of the cited references have been shown to teach or suggest this claimed feature.
Examiner fully considers Applicant’s position, but considers the argument with regard to the combination of arts used to render obviousness rejection to prior claims moot as the claims have been amended and the combination of prior arts used to render obviousness rejection to the instant claims have changed.  However, Shimizu discloses,
“In the content sharing server apparatus 1 according to the present embodiment, the processing unit 10 executes the server program 81 so that the contribution acceptance processing unit 21, publication processing unit 22, evaluation acceptance processing unit 23, reward giving processing unit 24 and the like are realized as software-like function blocks. The contribution acceptance processing unit 21 performs processing of accepting the contribution of content from the terminal device 5 through the network NW. The publication processing unit 22 performs processing of publishing the content stored in the storage unit 11. This allows each user utilizing the terminal device 5 to view the content contributed by another user. The evaluation acceptance processing unit 23 performs processing of accepting an evaluation for the published content from the terminal device 5 through the network NW. The reward giving processing unit 24 performs processing of giving a reward to a contributor and an evaluator of content.
The user who created content may contribute the content to the content sharing server apparatus 1. The contribution processing unit 62 of the terminal device 5, for example, displays a list of created content stored in the storage unit 51. The contribution processing unit 62 accepts selection of content to be contributed in accordance with the operation for the operation unit 53. The contribution processing unit 62 transmits the selected content to the content sharing server apparatus 1 through communication by the communication unit 55. The contribution acceptance processing unit 21 of the content sharing server apparatus 1 receives the content transmitted from the terminal device 5. The contribution acceptance processing unit 21 accepts the received content as contributed content and stores it in the storage unit 11.
The content contributed using a normal coin has a determined period for which the content is held in the content sharing server apparatus 1. When a predetermined period (thirty days, for example) has elapsed from the time point when the content is contributed, the content is deleted from the storage unit 11. In the present embodiment, the predetermined period is referred to as a “content holding period.” However, the content satisfying a predetermined condition as a result of the evaluation for the content, which will be described later, will not be deleted even if the content holding period has elapsed. By contrast, the content contributed using a special coin will not be restricted by a content holding period and the like. The content contributed using a special coin is held in the content sharing server apparatus 1 and continues to be published.
The bookmark displayed on the display unit 52 of the terminal device 5 includes two types of pages, i.e. a page on which the list of contents is displayed and a page on which the list of users is displayed. In the display of the bookmark, these pages may be switched with each other by the operation through the operation unit 53. The list of contents in the bookmark displays which one of the special coin or normal coin is used for voting in a distinguishable manner. When any one content is selected from the list of contents, a request for viewing the selected content is transmitted from the terminal device 5 to the content sharing server apparatus 1. In response to the viewing request, the content is transmitted from the content sharing server apparatus 1 and displayed on the display unit 52 of the terminal device 5.
The user can vote for the contributor of content using a coin, as in the case with the voting for one published content. In the present embodiment, however, a vote for a contributor needs a special coin. When operation of voting for a user is accepted, the evaluation processing unit 64 of the terminal device 5 notifies the content sharing server apparatus 1 that a vote for the user is performed. The content sharing server apparatus 1 manages the number of votes for each coin with respect to each user. In the present embodiment, the number of votes for each user corresponds to the total number of direct votes for the user and votes for all the content contributed by the user. The evaluation acceptance processing unit 23 of the content sharing server apparatus 1 which received from the terminal device 5 the notification indicating that voting is performed for a user increases the number of votes for the user. The evaluation acceptance processing unit 23 reduces the number of special coins possessed by the user who performed the voting. The number of votes for the user is displayed together with the information such as the name of a contributor for content. For example, an indication such as “the number of votes for user A: 10 special coins, 355 normal coins” is displayed.
Though a bookmark is described as an example for the “evaluation object information” in the present embodiment, this is a mere example. The “evaluation object information” may also be, for example, information on the list of user's evaluation history or the like, or may be other than the above. Though such a configuration is employed in the present embodiment that registration in a bookmark is performed when evaluation is made for content or contributor, the configuration is not limited thereto. Another configuration may also be employed in which, for example, content or contributor is registered in a bookmark by the user performing registering operation to the bookmark. In such a case, the registering operation into the bookmark performed by the user may be regarded as one of the evaluations and added to calculation of a popularity indicator.
In the content sharing server apparatus 1, the reward giving processing unit 24 eventually gives coins to the contributor of content. In the content sharing server apparatus 1, the contribution acceptance processing unit 21 accepts contribution of content with consumption of coins. Accordingly, the cycle of coin utilization may be realized by the contributor of content receiving and consuming coins. The cycle of coin utilization may also be realized by giving and consumption of coins concerning the contributor of content as well as giving and consumption of coins concerning the evaluator of content.”  (In at least Pars. 19, 31, 33, 39, 90, 93)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification that defines the owners as at least producers which is the same as the contributor that creates content in Shimizu hence Shimizu discloses, “reporting events, by the processor, to the respective owners of the media items, wherein the events comprise one of one media item to the user, media items by the plurality of users, identification of the respective plurality users, and total number of events.”
Shimizu does not explicitly disclose comparing total number of plays to a counter; upon determining that the total number of plays is below the counter, streaming the imported media items to the stream player as a stream, wherein the stream player is associated with a user of the plurality of users.  Grab disclose,
“At 522, a determination may be made whether a predetermined condition is satisfied. Any suitable predetermined condition may be used, in some embodiments. For example, in some embodiments, the predetermined condition may be based on the count. For example, the predetermined condition may be one that is satisfied when the count meets (e.g., exceeds, equals, or falls below) a predetermined threshold.
At 528, the user equipment device may be provided with information that may be usable by the user equipment device to begin streaming media content. Any suitable information may be provided, and this information may be provided in any suitable manner, in some embodiments. For example, the information may include an address (e.g., a URL) that is usable to retrieve a media file from a CDN from the pool. The media file may be one that corresponds to a fragment of a media stream and is uploaded to the CDN by an encoder, such media encoder 230, in some embodiments. In some embodiments, in instances where the count is determined to meet the threshold at 522, the address may point to an instance of the media file that is stored at the CDN identified at step 524. The user equipment device may then use the streaming information to stream the media content from of the CDNs in the pool.”  (In at least Pars. 83 and 94)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, Grab discloses comparing total number of plays to a counter; upon determining that the total number of plays is below the counter, streaming the imported media items to the stream player as a stream, wherein the stream player is associated with a user of the plurality of users (Figs. 2, 5A-5B; Pars. 13-14, 68, 82-83, 86, 94-95).  That is, Grab discloses counter determining count of the total number of devices streaming media content and when the count is determined to meet the threshold (below the counter) the user equipment device may then use the streaming information to stream the media content from of the CDNs in the pool
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the provision of predetermined coins as currency with upper limit used in the content sharing service to each user with predetermined expiration period that limit the amount of actions, such as contribution and evaluation of content (Pars. 26-27, 34-35, 39, 47-49, 95, 102) of Shimizu in view of comparing total number of plays to a counter; upon determining that the total number of plays is below the counter, streaming the imported media items to the stream player as a stream, wherein the stream player is associated with a user of the plurality of users (Fig. 5; Pars. 83, 86, 94-95) Grab in order to provide access to contents to a specific user using a user device based on limited content access condition (Shimizu, Fig. 4; Pars. 27, 37, 39-42, 67, 71, 74, 94) and to determine the user does not exceed a predetermined condition set by content provider before allow access to contents (Grab, Fig. 5; Pars. 83, 86, 94-95).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Shimizu, Grab nor Spilka explicitly disclose adding a digital watermark to each of the media items; identifying a second media item that includes the digital watermark and reporting events, wherein the events comprise identification of the digital watermark with the second media item.  Levy disclose,
“Alternatively, a third party or clearinghouse is used for billing and reporting. In this case the player can report the unique ID and usage amount to the third party. Of course it would be beneficial to allow the content owner A access to the third-party reporting to understand the amount and type of their content that is used.
Yet another implementation is described with reference to FIG. 17 e. A first Media Server 1 receives DRM-packaged content from an online content store. The content has been digital watermarked to include a DWM Content ID and a forensic tracking ID1. The forensic tracking ID1 is uniquely associated with a recipient like a user or Media Server 1. The DRM-packaged content is converted to raw content (e.g., as discussed above) and the raw content is communicated to a second Media Server 2. The raw content still includes the DWM Content ID and the forensic tracking ID1 steganographically embedded therein. Media Server 2 detects the digital watermarking in the raw content and recovers the DWM Content ID and the forensic tracking ID1. Media Server 2 recognizes that the forensic tracking ID1 does not belong to Media Server 2. Several options are available:…
The Media Server 2 embeds another watermarking signal in the content, or slightly adjusts the forensic marking (now forensic tracking ID2). The new or adjusted watermarking indicates that redistribution is prohibited.” (In at least Pars. 78, 115, 118)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, Levy disclose adding a digital watermark to each of the media items (Figs. 17e, 23; Pars. 41, 118, 142, 144); identifying a second media item that includes the digital watermark (Fig. 1; Pars. 77, 115, 119); and reporting events, wherein the events comprise identification of the digital watermark with the second media item (Fig. 7; Pars. 68, 74, 77-78, 115, 119).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the bookmarking feature (Pars. 47-48) of Shimizu, Grab, Spilka in view of adding a digital watermark to each of the media items (Figs. 17e, 23; Pars. 41, 118, 142, 144); identifying a second media item that includes the digital watermark (Fig. 1; Pars. 43-46, 77, 115, 119); and reporting events, wherein the events comprise identification of the digital watermark with the second media item (Fig. 7; Pars. 68, 74, 77-78, 115, 119) Levy in order to track specific contents and each of the specific content consumers (Shimizu, Pars. 47-48) and to track by counting or detecting digital watermarks that are embedded in video frames throughout the video and reports usage (Levy, Par. 77).   ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11, 13, 18, 20, 31-36, 38-40, 43-46 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2014/0278873), Grab et al. (US 2014/0280763), Spilka et al. (US 2018/0109587) in view of Levy et al. (US 2006/0062426).
With respect to claims 1 and 31, Shimizu discloses a system configured to control the distribution of a plurality of media items comprising music, videos or playlists in digital form, the system and a method of efficiently operating a digital vault for media items, the media items consisting of at least one of music, videos and playlists in digital form, by performing steps of:
a digital vault comprising (consisting of an apparatus comprising a computing device) a processors and a non-transitory computer readable medium storing machine-readable instructions that, when executed by the processor, cause the processor to perform steps of (Figs. 1-2, 5; Pars. 16-18, 34):
securing access, by the processor, to respective accounts of plural owners of media items (Figs. 1, 4; Pars. 25-26, 61-62), wherein securing access comprises:
receiving log-ins of the owners, validating the owners, and providing access to the owners to respective accounts of a plurality of users in the digital vault (Fig. 4; Pars. 24, 61-63);
importing media items, by the processor, into the respective accounts of the owners’ (Figs. 1, 5; Pars. 18-19, 31, 64-66), and 
automatically recording a timestamp of a receipt of the media items (Pars. 24-26, 32-33, 41, 52);
assigning the plurality of users to specific media items of the plurality of media items (Pars. 26-27, 34-35, 39, 47-49, 95, 102);
controlling of the imported media items, by the processor, to the user of the plurality of users associated with the players (Figs. 1, 3, 4, 6, 7, 9; Pars. 24, 32-33, 61-63, 75-77);
recording for: 
an identifier (vote/comment) of the user requesting (Pars. 27, 36-37, 46-47, 61), 
reporting events, by the processor, to the respective owners of the media items, wherein the events comprise one of one media item to the user, media items by the plurality of users (Figs. 7; Pars. 27, 29-31, 37, 39, 41-43, 47-50, 55-59, 69), 
identification of the respective plurality users (Figs. 1, 7-9; Pars. 36, 47-50, 55-59, 73-77), and 
total number of events (Fig. 4; Pars. 39, 46, 54, 57, 59, 77, 90).
Shimizu does not explicitly disclose comparing total number of plays to a counter; upon determining that the total number of plays is below the counter, streaming the imported media items to the stream player as a stream, wherein the stream player is associated with a user of the plurality of users.  Grab disclose comparing total number of plays to a counter; upon determining that the total number of plays is below the counter, streaming the imported media items to the stream player as a stream, wherein the stream player is associated with a user of the plurality of users (Figs. 2, 5; Pars. 13-14, 68, 82-83, 86, 94-95).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the provision of predetermined coins as currency with upper limit used in the content sharing service to each user with predetermined expiration period that limit the amount of actions, such as contribution and evaluation of content (Pars. 26-27, 34-35, 39, 47-49, 95, 102) of Shimizu in view of comparing total number of plays to a counter; upon determining that the total number of plays is below the counter, streaming the imported media items to the stream player as a stream, wherein the stream player is associated with a user of the plurality of users (Fig. 5; Pars. 83, 86, 94-95) Grab in order to provide access to contents to a specific user using a user device based on limited content access condition (Shimizu, Fig. 4; Pars. 27, 37, 39-42, 67, 71, 74, 94) and to determine the user does not exceed a predetermined condition set by content provider before allow access to contents (Grab, Fig. 5; Pars. 83, 86, 94-95).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Shimizu nor Grab explicitly disclose recording for the stream: a timestamp of a start of the stream, either a timestamp of a stop of the stream or a length of time of the stream, and a request to jump back or ahead in the stream.  Spilka disclose recording for the stream: a timestamp of a start of the stream (Pars. 10, 20, 60, 67, 95), either a timestamp of a stop of the stream or a length of time of the stream (Pars. 9-10, 12), and a request to jump back or ahead in the stream (Pars. 66, 72-79, 100, 104, 125).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the selecting of specific contents from the list of contents provided by the content sharing system (Pars. 35, 48-49) and the determination made whether or not a vote is accepted from the terminal device of the viewer (Par. 69) of Shimizu, Grab in view of recording for the stream: a timestamp of a start of the stream (Pars. 10, 20, 60, 67, 95), either a timestamp of a stop of the stream or a length of time of the stream (Pars. 9-10, 12), and a request to jump back or ahead in the stream (Pars. 66, 72-79, 100, 104, 125) Spilka in order to record and publish a content associated event performed by a viewer of a specific content using a device used to log in to the content sharing system indicating a popularity of a content by a specific user (Shimizu, Pars. 36, 61) and to record content related event, determine the specific device type as well as make and model of the user device so an improved quality of experience of a streaming service can be provided by the system based on the content related event for the user (Spilka, Pars. 3, 118-119).   ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Shimizu, Grab nor Spilka explicitly disclose adding a digital watermark to each of the media items; identifying a second media item that includes the digital watermark and reporting events, wherein the events comprise identification of the digital watermark with the second media item.  Levy disclose adding a digital watermark to each of the media items (Figs. 17e, 23; Pars. 41, 118, 142, 144); identifying a second media item that includes the digital watermark (Fig. 1; Pars. 77, 115, 119); and reporting events, wherein the events comprise identification of the digital watermark with the second media item (Fig. 7; Pars. 68, 74, 77-78, 115, 119).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the bookmarking feature (Pars. 47-48) of Shimizu, Grab, Spilka in view of adding a digital watermark to each of the media items (Figs. 17e, 23; Pars. 41, 118, 142, 144); identifying a second media item that includes the digital watermark (Fig. 1; Pars. 43-46, 77, 115, 119); and reporting events, wherein the events comprise identification of the digital watermark with the second media item (Fig. 7; Pars. 68, 74, 77-78, 115, 119) Levy in order to track specific contents and each of the specific content consumers (Shimizu, Pars. 47-48) and to track by counting or detecting digital watermarks that are embedded in video frames throughout the video and reports usage (Levy, Par. 77).   ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 2 and 32, Shimizu, Grab, Spilka in view Levy disclose all the limitations as described above.  Additionally, Shimizu discloses adding, by the processor, metadata (vote/comment) for the media items imported into (stored) in the owners’ respective accounts (Pars. 34, 36-37).
With respect to claims 3 and 33, Shimizu, Grab, Spilka in view Levy disclose all the limitations as described above.  Additionally, Spilka discloses, 
sending the metadata to the user device (Pars. 34)
Shimizu does not explicitly disclose receiving a selection of a media item via an activation link.  Grab disclose receiving a selection of a media item via an activation link (Fig. 1. Pars. 18, 20, 77, 94).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the provision of predetermined coins as currency with upper limit used in the content sharing service to each user with predetermined expiration period that limit the amount of actions, such as contribution and evaluation of content (Pars. 26-27, 34-35, 39, 47-49, 95, 102) of Shimizu in view of receiving a selection of a media item via an activation link (Pars. 77, 94) Grab in order to provide access to contents to a specific user using a user device based on limited content access condition (Shimizu, Fig. 4; Pars. 27, 37, 39-42, 67, 71, 74, 94) and to determine the user does not exceed a predetermined condition set by content provider before allow access to contents using the activation link (URL) (Grab, Fig. 5; Pars. 83, 86, 94-95).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 4 and 34, Shimizu, Grab, Spilka in view Levy disclose all the limitations as described above.  Additionally, Spilka discloses controlling the streaming, by the processor, in response to a request by the one or more users to jump back or ahead in the stream (Pars. 66, 72, 100, 104, 125).
With respect to claims 5 and 35, Shimizu, Grab, Spilka in view Levy disclose all the limitations as described above.  Additionally, Spilka discloses wherein the streaming events comprise a start of the stream (Pars. 66, 72, 100, 104, 125).
With respect to claims 6 and 36, Shimizu, Grab, Spilka in view Levy disclose all the limitations as described above.  Additionally, Spilka discloses wherein the streaming events comprise stream playing for at least a period (Pars. 60-61, 66, 68, 98, 102).
With respect to claims 8 and 38, Shimizu, Grab, Spilka in view Levy disclose all the limitations as described above.  Additionally, Shimizu discloses storing, by the processor, as metadata, for at least some of the media items, one or more of album name, performing artists, producer name, arranger name, music author name, lyrics author name, genre, or sub-genre (Pars. 38-39, 47, 52, 73).
With respect to claims 11 and 39, Shimizu, Grab, Spilka in view Levy disclose all the limitations as described above.  Additionally, Shimizu discloses the steps further comprising
streaming, by the processor, one or more media items in the owners’ accounts through a public channel (internet) (Figs. 1, 3, 5, 6, 8, 9; Pars. 16, 28, 29-31, 34, 55, 64-68, 73, 75-76).
With respect to claims 13 and 40, Shimizu, Grab, Spilka in view Levy disclose all the limitations as described above.  Additionally, Levy disclose searching automatically outside of the digital vault for media items which match the media items in the digital vault (Fig. 1; Pars. 44, 46, 79, 98).
With respect to claims 18 and 43, Shimizu, Grab, Spilka in view Levy disclose all the limitations as described above.  Additionally, Shimizu discloses the steps further comprising 
identifying the media items streamed (Pars. 24, 27, 36-37, 52, 54, 73-74, 88, 100) and 
With respect to claims 20 and 44, Shimizu, Grab, Spilka in view Levy disclose all the limitations as described above.  Additionally, Shimizu discloses further comprising:
publishing, by the processor, the media items to one or more public streaming channels,  (Figs. 1, 3, 5; Pars. 16, 18, 28-31, 34, 35, 50, 55, 64-66, 78) .
Shimizu nor Grab explicitly disclose the public streaming channels including at least one of an online streaming service or a terrestrial radio station or a cable music.  Spilka discloses the public streaming channels including at least one of an online streaming service or a terrestrial radio station or a cable music (Fig. 1; Pars. 55-56).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the selecting of specific contents from the list of contents provided by the content sharing system and view the content contributed via a network such as the internet (Pars. 16, 18, 35, 48-49) and the determination made whether or not a vote is accepted from the terminal device of the viewer (Par. 69) of Shimizu, Grab in view of Spilka in order to record and publish a vote performed by a viewer of a specific content using a device used to log in to the content sharing system indicating a popularity of a content from a content by a specific user (Shimizu, Pars. 36, 61) and to determine the specific device type as well as make and model of the user device so an improved quality of experience of a streaming service can be provided by the system for the user on the (Spilka, Pars. 3, 118-119).  ("Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 45, Shimizu, Grab, Spilka in view Levy disclose all the limitations as described above.  Additionally, Grab discloses further comprising instructions for storing plural files in relation to the imported media items (Fig. 5; Pars. 38-40, 93).
With respect to claim 46, Shimizu, Grab, Spilka in view Levy disclose all the limitations as described above.  Additionally, Shimizu discloses wherein the plural files comprise images and videos (Pars. 16, 36, 38-39, 47-50, 52, 67, 73).
With respect to claim 49, Shimizu, Grab in view Spilka disclose all the limitations as described above.  Additionally, Shimizu discloses further comprising storing identifiers of the user of the plurality of users (Pars. 27, 36-37, 47).

Claims 7, 15, 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2014/0278873), Grab et al. (US 2014/0280763), Spilka et al. (US 2018/0109587), Levy et al. (US 2006/0062426) in view of Tan (US 2017/0359353).
With respect to claims 7 and 37, Shimizu, Grab, Spilka in view Levy disclose all the limitations as described above.  
Neither Shimizu, Grab, Spilka nor Levy disclose creating and storing as metadata, by the processor, for the media items, a length of the media item.  Tan discloses creating and storing as metadata, by the processor, for the media items, a length of the media item (Figs. 9-10, 14-16; Pars. 155-157, 171, 174, 183-185, 201-202, 241).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the selection by content contributor of coins to be consumed for each of their contents and managing by the content sharing system of the consumption of coins for contents (Par. 32) of Shimizu, Grab, Spilka, Levy in view of creating and storing as metadata, by the processor, for the media items, a length of the media item (Figs. 9-10, 14-16; Pars. 155-157, 171, 174, 183-185, 201-202, 241) of Tan in order to manage the number of votes with respect to each type of coins for each content while creating a revenue opportunity for the content sharing system (Shimizu, Par. 25) and to provide content owners the capability to apply limitations to each content they own (Tan, Par. 204).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 15 and 41, Shimizu, Grab, Spilka in view Tan disclose all the limitations as described above.  Additionally, Tan discloses wherein the streaming limitations further comprise a maximum number of plays of a respective stream by a respective user (Abstract, Figs. 9, 11-16; Pars. 204-209, 236-237).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2014/0278873), Grab et al. (US 2014/0280763), Spilka et al. (US 2018/0109587), Levy et al. (US 2006/0062426) in view of Rothschild (US 2006/0176516).
With respect to claim 47, Shimizu, Grab, Spilka in view Levy disclose all the limitations as described above.  
Shimizu, Grab does, Spilka not Levy specifically discloses instructions to electronically filing applications for copyright registration.  Rothschild discloses instructions to electronically filing applications for copyright registration (Figs. 2, 5, 8; Pars. 9, 82-83, 85).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the processing of accepting contribution of content, publishing the contributed content, accepting an evaluation for content, and giving a reward to a contributor or an evaluator of content (Pars. 17, 19, 34) of Shimizu, Grab, Spilka, Levy in view of electronically filing applications for copyright registration (Figs. 2, 5, 8; Pars. 82-83, 85) of Rothschild in order to give an authority to use the content sharing system as a reward (Shimizu, Par. 87) and to imbed and retrieve information in digital images and using this information and the Global Computer Network, e.g., the Internet to automatically copyright these digital images with a particular jurisdiction's applicable copyright office, e.g., the Unites States Copyright Office (Rothschild, Par. 9).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2014/0278873), Grab et al. (US 2014/0280763), Spilka et al. (US 2018/0109587), Levy et al. (US 2006/0062426) in view of Papakostas et al. (US 2016/0232538).
With respect to claim 48, Shimizu, Grab, Spilka in view Levy disclose all the limitations as described above.  
Neither Shimizu, Grab, Spilka nor Levy specifically disclose further creating a link that, when activated, cause a user interface to play the imported media items.  Papakostas disclose creating a link that, when activated, cause a user interface to play the imported media items (Figs. 6, 12; Pars. 245, 288, 316, 321).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the communication of data to/from another device through the network NW such as the Internet. (Par. 18) of Shimizu, Grab, Spilka, in view of creating a link that, when activated, cause a user interface to play the imported media items (Figs. 6, 12; Pars. 245, 288, 316, 321) of Papakostas in order to allow users to evaluate viewed contents by comment posting and voting and based on this interaction the content sharing system publishes popularity ranking of contents via internet (Shimizu, Pars. 16, 44) and to create URLs of alternate streams and each URLs corresponds to a different index file as these alternate streams support delivery of multiple streams of the same media with varying quality levels for different network bandwidths or different media devices (Papakostas, Par. 117).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2014/0278873), Grab et al. (US 2014/0280763), Spilka et al. (US 2018/0109587), Levy et al. (US 2006/0062426) in view of Daigle et al. (US 2010/0046553).
With respect to claim 50, Shimizu, Grab, Spilka in view Levy disclose all the limitations as described above.
Neither Shimizu, Grab, Spilka nor Levy specifically disclose associating a one-time review code for a single session of the specific media items, wherein the one-time review code for the single session is associated to a user in the plurality of users, and wherein the controlling the stream of the imported media items to the plurality of users associated with the streaming players is based on at least one player being associated with the one-time review code.  Daigle disclose associating a one-time review code for a single session of the specific media items, wherein the one-time review code for the single session is associated to a user in the plurality of users, and wherein the controlling the stream of the imported media items to the plurality of users associated with the streaming players is based on at least one player being associated with the one-time review code (Pars. 260-261).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute employ a single type of coin or more than two types of coins as currency used in the content sharing service (Pars. 26, 96) of Shimizu, Grab, Spilka, Levy in view of associating a one-time review code for a single session of the specific media items, wherein the one-time review code for the single session is associated to a user in the plurality of users, and wherein the controlling the stream of the imported media items to the plurality of users associated with the streaming players is based on at least one player being associated with the one-time review code (Pars. 260-261) of Daigle in order to contribute and evaluate (consume) content in a predetermined manner (Shimizu, Pars. 24-27) and to control content consumption by each user and their devices (Daigle, Par. 260-261).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Hsu (US 2014/0156363): Hsu discloses controlling streaming based on type(s) of streaming players and user selection (Figs. 2-6; Pars. 31, 47-52, 55-59).
PGPub Kim (US 2009/0063574): Kim discloses copyrighting registration for content owners identifying media items in the music owners’ accounts and filing applications for copyright registration for identified media items (Fig. 4; Pars. 7, 10, 21, 24-39).
PGPub Wang et al. (US 2016/0267178): Wang discloses including an infringement tracking module automatically searching outside of the digital vault for media items which match the media items in the digital vault (Figs. 3, 4, 9; Pars. 28-71, 73-75).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685       

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685